Ostrander, J.
(dissenting). Dissenting from the conclusion reached by Mr. Justice Moore, I find two reasons why the conviction of respondent should be set aside and he be discharged from custody. There is involved not merely the licensing of one engaged in a business, trade, or profession, the regulation of a business or calling, and the exercise of administrative discretion; there is also involved a determination of the status of a citizen who desires to pursue, as he has done for five or six years, his calling as a stationary engineer. Assuming that the legislature, in the exercise of the police power, may determine the qualifications of one desiring to pursue the calling, it has not exercised the power. It has not delegated its exercise to the common council of the city of Saginaw, in that portion of the charter relied upon by the people, which is the general welfare clause thereof. In other portions of the charter, power to grant licenses is expressly conferred. In no portion of it is there, expressly or by necessary implication, conferred *370power to determine the qualifications of stationary engineers, or of any others engaged in professional or mechanical pursuits. This is the first reason. The second reason is that, assuming it has the delegated power to prescribe the qualifications of those engaged in mechanical pursuits or callings, the common council has done no such thing. The local legislation (ordinance) does not purport to fix the qualifications of an engineer. It requires one who wishes to pursue the calling to be examined by a board, and, if the board finds him possessed of the necessary qualifications, to so certify. With such a certificate, a license may be procured. The only evidence of fitness prescribed is that the applicant shall have had at least two years’ practical experience as assistant engineer. The whole subject of necessary qualifications is confided to the board of examiners. And yet this is the vital thing, the essence of the attempted regulation. I assume that courts may not take judicial notice of what are the necessary qualifications of a stationary engineer, and, if they may not do so, by what standard will a court determine whether such a board of examiners has acted arbitrarily, or fraudulently? By what standard can it be determined whether the regulation is a reasonable one? The citizen must find limitations upon his right to pursue a calling in legislation, which means in some rule or rules established by legislative authority. If the limitation relates to necessary qualifications, they should be stated. Those charged with ascertaining whether he measures up to the standard, and he himself, would then have their rights and duties fixed by law, as they should be. The reasonableness of the regulation and the conduct of examiners could then be tested in the courts. It is needless to say that the common council of Saginaw can delegate no legislative power to a board of examiners.
McAlvay, J., concurred with Ostrander, J.